   Case 9:18-cv-80176-BB Document 268-1 Entered on FLSD Docket 08/16/2019 Page 1 of 3

Curriculum Vitae



                                   MATTHEW J. EDMAN, PH.D.
                               BERKELEY RESEARCH GROUP, LLC
                        810 Seventh Avenue, Suite 4100 | New York, NY 10019

                                          Direct: 646.651.4754
                                         medman@thinkbrg.com


SUMMARY

Matthew J. Edman, Ph.D., is a Director at Berkeley Research Group LLC and is a member of BRG’s
Cyber Security and Investigations Group. Dr. Edman’s areas of expertise include network security;
penetration testing and vulnerability assessments; secure software development and source code audits;
and software analysis, reverse engineering and exploitation. Dr. Edman also provides expert testimony on
matters related to information and network security.

As a Lead Cyber Security Engineer for a federally funded research and development center, Dr. Edman
conducted specialized computer network security research and development in support of federal law
enforcement on a number of cutting-edge cases, providing critical intelligence in multiple high-profile
cyber investigations. He has been recognized within law enforcement and the United States Intelligence
Community as a subject matter expert on investigations related to anonymous communication systems,
such as Tor, and virtual currencies like Bitcoin.

Prior to joining BRG, Dr. Edman also worked as a Senior Vulnerability Engineer for a global financial
services, software, and media company based in New York. As a member of the firm’s Vulnerability
Analysis Team, his work focused on cyber security and the protection of sensitive client data from both
internal and external threats through continuous vulnerability research and penetration testing of the firm’s
network infrastructure, websites, software, and mobile applications. He was also involved in software and
network architecture design reviews.

Dr. Edman has published scientific articles in peer-reviewed conferences and journals, where his research
areas have included novel techniques for cryptographic security and authentication in wireless networks,
and the design, implementation and analysis of anonymous communication systems on the Internet. He
has served as an invited program committee member for the ACM Conference on Computer and
Communications Security and the IFCA International Conference on Financial Cryptography and Data
Security. He has also served as an external reviewer for several academic conferences and journals,
including IET Information Security and the Privacy Enhancing Technologies Symposium.


EDUCATION

       Ph.D., Computer Science             Rensselaer Polytechnic Institute, 2011
       M.S., Computer Science              Rensselaer Polytechnic Institute, 2007
       B.S., Computer Science              Baylor University, 2005
  Case 9:18-cv-80176-BB Document 268-1 Entered on FLSD Docket 08/16/2019 Page 2 of 3




PROFESSIONAL EXPERIENCE

      Director, Berkeley Research Group LLC, 2015–present
      Senior Director, FTI Consulting Inc., 2014 – 2015
      Senior Vulnerability Engineer, Bloomberg LP, 2013 – 2014
      Lead Cyber Security Engineer, The MITRE Corporation, 2009 – 2013


EXPERT TESTIMONY

  •   Superior Court of California, County of San Francisco, Rosebank Road Medical Services Ltd.
         d/b/a Rosebank Road Medical Centre and Geeta Murali Ganesh v. Ramji Govindarajan and
         John Does 2-20, CGC-16-549755. (Deposition Testimony, Trial Testimony)
  •   United States District Court for the District of New Jersey, United States of America v. Timothy
         Livingston a/k/a “Mark Loyd”, Criminal No. 15-626 (WJM). (Declaration)
  •   United States District Court for the District of Columbia, Spanski Enterprises, Inc. v. Telewizja
         Polska, S.A., 12-CV-957-TSC. (Expert Report, Deposition Testimony, Trial Testimony)


OTHER SELECTED ENGAGEMENTS

  •   United States District Court for the Southern District Ohio, Thomas Caracci, derivatively and on
         behalf of The Wendy’s Company v. Emil J. Brolick et al., C.A. No. 1:17-CV-00192.
  •   United States District Court for the Southern District of New York, United States of America v.
         Gery Shalon, 15-CR-333 (LTS).
  •   United States District Court for the Southern District of New York, United States of America v.
         Arthur Budovsky, 13-CR-268 (DLC).
  •   United States District Court for the Southern District of Indiana, Indianapolis Division, Angie’s List,
         Inc. v. Amazon Local LLC et al., 1:15-CV-00968-JMS-DML.
  •   United States District Court for the Northern District of California, San Francisco Division,
         craigslist, Inc. v. 3taps, Inc. et al., 12-CV-03816-CRB.
  •   United States District Court for the Southern District of New York, United States of America v.
         Ross William Ulbricht, a/k/a Dread Pirate Roberts, a/k/a Silk Road, 14-CR-68 (KBF).
  •   United States District Court for the Southern District of Texas, Houston Division, W.L. Dogget LLC
         and Doggett Heavy Machinery Services LLC v. Paychex, Inc. and John Does 1-10, 4:14-CV-
         00506.


PUBLICATIONS

  •   “On the Security of Key Extraction from Measuring Physical Quantities” (with Aggelos Kiayias,
         Qiang Tang, and Bülent Yener), IEEE Transactions on Information Forensics and Security
         (Volume 11, Issue 8), 2016.
  •   "On Passive Inference Attacks Against Physical-layer Key Extraction" (with Aggelos Kiayias and
         Bülent Yener), Proceedings of the 2011 European Workshop on System Security (EuroSec),
         2011.


                                                                                                           2
  Case 9:18-cv-80176-BB Document 268-1 Entered on FLSD Docket 08/16/2019 Page 3 of 3




  •   “On Anonymity in an Electronic Society: A Survey of Anonymous Communication Systems” (with
          Bülent Yener), ACM Computing Surveys 42(1), 2010.
  •   “AS-awareness in Tor Path Selection” (with Paul Syverson), Proceedings of the ACM Conference
          on Computer and Communications Security (CCS), 2009.
  •   “Vidalia: Towards a Usable Tor GUI” (with Justin Hipple), Proceedings of the Symposium on
          Usable Privacy and Security (SOUPS), 2007.
  •   “A Combinatorial Approach to Measuring Anonymity” (with Fikret Sivrikaya and Bülent Yener),
          Proceedings of the IEEE International Conference on Intelligence and Security Informatics
          (ISI), 2007.


PROFESSIONAL AFFILIATIONS

      Present

      Member, Association for Computing Machinery (ACM)
      Member, Institute of Electrical and Electronics Engineers (IEEE)
      Member, International Association for Cryptologic Research (IACR)
      Member, Cyber Security & Privacy Industry Advisory Board, New Jersey Institute of Technology

      Prior

      Program Committee, IFCA Conference on Financial Cryptography and Data Security, 2009
      Program Committee, ACM Conference on Computer and Communications Security, 2007-2009




                                                                                                     3
